Title: To Benjamin Franklin from James Conner, 3 May 1779
From: Conner, James
To: Franklin, Benjamin


Sir
Saumur Castle may 3th 1779
I make bold to truble you with a few Lines to aquant you that I am an Amarican born at Garmaintown Seven miles from Pheladelphea and have at this time a Wife and famley thir so I hope you will asist me in giting me in to my Contreys Servous as I never had an Opertunity in giting thir before now. I shiped my self on board the London Packit Capt Cook to Jamaca and Bristow Just before the Ports was Shut up so I Left hir at Bristow in hopes of giting home and Shiped my Self in Brig Capt Haman bound to Pheladelphea but She altered hir Voiage and toke a Cargo in for the Granadeas wich disipointed me in giting home. And I never had an Oppertunity in giting home Since as we went from the grenadeas to Saltatudes and toke in a Cargo of Salt for Barbadoes and was thir pressed on board an Englash Man of War but Stayed not Long thir be fore I got in to the Marchant Servous.
Sir I would have aplyd my Self to you Sowner but I wrote to Capt Paul Jones and wated with impatious for an answer this Six Weeks Sir if you would be pleaseed to Honour me with answer I Shall take it as the Greatest favours. Sir thir is a Natave of Gannea wen he found I was aplyeing my Self to go into my Contreys Servous begded I would mention him in my Letter that he would be glad to go into the Amarican Servous.
So Sir I remain your Most Obdent Humble Sirvant
James Conner
 
Addressed: To / Dockter Franklane / in / Paires. / France
Notation: James Conner Saumur Castle May 3d. 1779
